Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021, has been entered. 
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/069,648 received February 16, 2021. Claims 5, 14, 16 and 19 remain canceled, claims 1, 12 and 17 are amended, and claims 2-4, 6-11, 13, 15 18 and 20 are left as original or previously presented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasar et al. U.S. PGPub 2016/0094076 A1 (hereinafter Kasar) in view of Seppa U.S. PGPub 2009/0289862 A1 (hereinafter Seppa).
Regarding Claim 1, Kasar teaches an electronic device (Kasar, Figs. 1-2, Element 100; Para. [0063], Lines 1-2) comprising a housing (Kasar, Fig. 1, Element 102; Para. [0063], Lines 1-3, “enclosure”) having a first surface (Kasar, Fig. 1, Element 108; Para. [0058], Lines 1-4, “front surface”), a conductive coil (Kasar, Figs. 1-2, Element 112; Para. [0063], Lines 1-3, “inductive coil”) located close to the first surface inside the housing (Kasar, Para. [0063], Lines 7-14), a rechargeable battery located inside the housing (Kasar, Fig. 2, Element 120; Para. [0065], Lines 1-5), a first circuit located inside the housing and providing a power management circuit with power wirelessly received from the outside of the housing through the coil, a second circuit located inside the housing and wirelessly providing power of the battery to the outside of the housing through the coil (Kasar, Fig. 2, Element 122; Para. [0066], Lines 1-15, “controller”. Kasar does not separate the controller into a first and second circuit, but as described and understood in the disclosure, the controller switches, or “adjusts the operational mode between a power receiving mode or a power transmitting mode” using one, the same, coil.), but does not teach a circuit to establish different connection/feeding points on the coil/antenna based on whether the system is in the power receiving mode or a power transmitting mode.
Seppa, however, teaches a third circuit (Seppa, Fig. 1, Element 4; Para. [0023], Lines 1-5. Seppa is not descriptive of the circuitry to control switch 4, but it is understood switch 4 is controlled, by some type of circuitry, to make the connection to different feed points of the single antenna.) configured to establish a first electrical connection between the first circuit (Seppa, Fig. 1, Elements 3, 31, 10, 11 and 12; Para. [0023], Lines 10-20, “reception”, when switch 3 is selecting the receiving mode) and a first feeding point of the coil (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 6; Para. [0018], Lines 1-5, “lower antenna impedance”) when a power mode state of the electronic device is in a reception mode (Seppa, Fig. 1, Elements 3, 31, 10, 11 and 12; Para. [0023], Lines 10-20), or establish a second electrical connection between the second circuit (Seppa, Fig. 1, Elements 3, 30, 2 and 1; Para. [0024], Lines 1-4, the transmitting circuit, when switch 3 is selecting the transmitting mode.) and a second feeding point, different from the first feeding point, of the coil (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 8; Para. [0018], Lines 5-6, “maximum transmitting power” where connection/feeding points 6 and 8 are clearly different feeding points as illustrated in the drawing), when the power mode state of the electronic device is in a transmission mode (Seppa, Fig. 1, Elements 3, 30, 2 and 1; Para. [0024], Lines 1-4, the transmitting circuit, when switch 3 is selecting the transmitting mode.), wherein the coil has a greater inductance when the first electrical connection is established in the reception mode (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 6; Para. [0018], Lines 1-5, “lower antenna impedance”, and Para. [0006], Lines 1-3. Where the connection point 6 provides for a greater inductance of the coil to be connected to the receiving circuit, i.e. “reception mode”, due to the longer length of the coil.) than when the second electrical connection is established in the transmission mode (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 8; Para. [0018], Lines 5-6, “maximum transmitting power”, and Para. [0006], Lines 1-3. Where the connection point 8 provides for a lower inductance of turns of the coil to be connected to the transmitting circuit, i.e. “transmission mode”, due to the shorter length of the coil.).
It would have been obvious to a person having ordinary skill in the art to understand that although Kasar is silent as to whether or not the antenna incorporates multiple connection/ feeding points, Kasar would inherently incorporate some type of conventional antenna impedance adjustment capability commonly understood in the art.  The antenna impedance adjusting circuitry taught by Seppa, for selecting multiple feeding points of the single antenna for various mode of operation of Kasar, teaches one of the many conventional antenna impedance adjusting circuits utilized in the art for charging/discharging a battery of an electronic device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Seppa, to control the antenna impedance within the power receiving/transmitting system of Kasar.
Regarding Claim 2, The combined teaching of references Kasar and Seppa discloses the claimed invention as stated above in claim 1.  Furthermore, Seppa teaches wherein the third circuit (Seppa, Fig. 1, Element 4; Para. [0023], Lines 1-5. Seppa is not descriptive of the circuitry to control switch 4, but it is understood switch 4 is controlled, by some type of circuitry, to make the connection to different feed points of the single antenna.) is configured to recognize the power mode state of the electronic device (Seppa, Fig. 1, Element 4; Para. [0023], Lines 1-5. Seppa is not descriptive of the circuitry to control switch 4, but it is understood switch 4 is controlled, by some type of circuitry, to make the connection to different feed points of the single antenna.) and to control a first switch to establish the first electrical connection when the power mode state is in the reception mode (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 6; Para. [0018], Lines 1-5, “lower antenna impedance”) or to establish the second electrical connection when the power mode state is in the transmission mode (Seppa, Fig. 1, Elements 3, 30, 2 and 1; Para. [0024], Lines 1-4, the transmitting circuit, when switch 3 is selecting the transmitting mode.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kasar is silent as to whether or not the antenna incorporates multiple connection/ feeding points, Kasar would inherently incorporate some type of conventional antenna impedance adjustment capability commonly understood in the art.  The antenna impedance adjusting circuitry taught by Seppa, for selecting multiple feeding points of the single antenna for various mode of operation of Kasar, teaches one of the many conventional antenna impedance adjusting circuits utilized in the art for charging/discharging a battery of an electronic device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Seppa, to control the antenna impedance within the power receiving/transmitting system of Kasar. 
Regarding Claim 3, The combined teaching of references Kasar and Seppa discloses the claimed invention as stated above in claim 1.  Furthermore, Seppa teaches wherein the third circuit (Seppa, Fig. 1, Element 4; Para. [0023], Lines 1-5. Seppa is not descriptive of the circuitry to control switch 4, but it is understood switch 4 is controlled, by some type of circuitry, to make the connection to different feed points of the single antenna.) is configured to control a third switch (Seppa, Fig. 1, Element 4) so as to use a long part of the coil when the power mode state is in the reception mode (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 6; Para. [0018], Lines 1-5, “lower antenna impedance”. Where the connection point 6 provides for a longer part of the coil to be connected to the receiving circuit.) and so as to use a short part of the coil when the power mode state is in the transmission mode (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 8; Para. [0018], Lines 5-6, “maximum transmitting power”. Where the connection point 8 provides for a shorter part of the coil to be connected to the transmitting circuit.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kasar is silent as to whether or not the antenna incorporates multiple connection/ feeding points, Kasar would inherently incorporate some type of conventional antenna impedance adjustment capability commonly understood in the art.  The antenna impedance adjusting circuitry taught by Seppa, for selecting multiple feeding points of the single antenna for various mode of operation of Kasar, teaches one of the many conventional antenna impedance adjusting circuits utilized in the art for charging/discharging a battery of an electronic device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Seppa, to control the antenna impedance within the power receiving/transmitting system of Kasar. 
Regarding Claim 4, The combined teaching of references Kasar and Seppa discloses the claimed invention as stated above in claim 1.  Furthermore, Seppa teaches wherein the coil has a larger number of turns when the first electrical connection is established (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 6; Para. [0018], Lines 1-5, “lower antenna impedance”. Where the connection point 6 provides for a larger number of turns of the coil to be connected to the receiving circuit due to the longer length of the coil.) than when the second electrical connection is established (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 8; Para. [0018], Lines 5-6, “maximum transmitting power”. Where the connection point 8 provides for a fewer number of turns of the coil to be connected to the transmitting circuit due to the shorter length of the coil.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kasar is silent as to whether or not the antenna incorporates multiple connection/ feeding points, Kasar would inherently incorporate some type of conventional antenna impedance adjustment capability commonly understood in the art.  The antenna impedance adjusting circuitry taught by Seppa, for selecting multiple feeding points of the single antenna for various mode of operation of Kasar, teaches one of the many conventional antenna impedance adjusting circuits utilized in the art for charging/discharging a battery of an electronic device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Seppa, to control the antenna impedance within the power receiving/transmitting system of Kasar. 
Regarding Claim 7, The combined teaching of references Kasar and Seppa discloses the claimed invention as stated above in claim 1.  Furthermore, Seppa teaches further comprising a second switch (Seppa, Fig. 1, Element 3) for switching a connection between the power management circuit and one of either the first circuit (Seppa, Fig. 1, Elements 3, 31, 10, 11 and 12; Para. [0023], Lines 10-20, “reception”, when switch 3 is selecting the receiving mode) or the second circuit (Seppa, Fig. 1, Elements 3, 30, 2 and 1; Para. [0024], Lines 1-4, the transmitting circuit, when switch 3 is selecting the transmitting mode.), and a third switch (Seppa, Fig. 1, Element 4) for switching a connection between the coil and one of either the first circuit or the second circuit, wherein the third circuit is configured to control switching of the second switch and the third switch depending on the recognized power mode state (Seppa, Fig. 1, Element 4; Para. [0023], Lines 1-7. Seppa is not descriptive of the circuitry to control switch 4, but it is understood switch 4 is controlled, by some type of circuitry, to make the connection to different feed points of the single antenna.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kasar is silent as to whether or not the antenna incorporates multiple connection/ feeding points, Kasar would inherently incorporate some type of conventional antenna impedance adjustment capability commonly understood in the art.  The antenna impedance adjusting circuitry taught by Seppa, for selecting multiple feeding points of the single antenna for various mode of operation of Kasar, teaches one of the many conventional antenna impedance adjusting circuits utilized in the art for charging/discharging a battery of an electronic device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Seppa, to control the antenna impedance within the power receiving/transmitting system of Kasar. 
Regarding Claim 8, The combined teaching of references Kasar and Seppa discloses the claimed invention as stated above in claims 7/1.  Furthermore, Seppa teaches wherein, when the third circuit is in an off state, the second switch establishes a connection between the power management circuit and the first circuit, and the third switch establishes a connection between the coil and the first circuit (Seppa, Para. [0045], Lines 1-7). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kasar is silent as to whether or not the antenna incorporates multiple connection/ feeding points, Kasar would inherently incorporate some type of conventional antenna impedance adjustment capability commonly understood in the art.  The antenna impedance adjusting circuitry taught by Seppa, for selecting multiple feeding points of the single antenna for various mode of operation of Kasar, teaches one of the many conventional antenna impedance adjusting circuits utilized in the art for charging/discharging a battery of an electronic device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Seppa, to control the antenna impedance within the power receiving/transmitting system of Kasar. 
Regarding Claim 9, The combined teaching of references Kasar and Seppa discloses the claimed invention as stated above in claim 1.  Furthermore, Seppa teaches wherein the third circuit is configured to determine that the power mode state is in the reception mode when a current is applied to the coil, thereby establishing the first electrical connection (Seppa, Fig. 1, Elements 3, 31, 10, 11 and 12; Para. [0023], Lines 1-20, “reception”, when switch 3 is selecting the receiving mode). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kasar is silent as to whether or not the antenna incorporates multiple connection/ feeding points, Kasar would inherently incorporate some type of conventional antenna impedance adjustment capability commonly understood in the art.  The antenna impedance adjusting circuitry taught by Seppa, for selecting multiple feeding points of the single antenna for various mode of operation of Kasar, teaches one of the many conventional antenna impedance adjusting circuits utilized in the art for charging/discharging a battery of an electronic device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Seppa, to control the antenna impedance within the power receiving/transmitting system of Kasar. 
Regarding Claim 10, The combined teaching of references Kasar and Seppa discloses the claimed invention as stated above in claim 1.  Furthermore, Seppa teaches wherein the third circuit is configured to determine that the power mode state is in the transmission mode when a power transmission request is received from an external electronic device, thereby establishing the second electrical connection (Seppa, Fig. 1, Elements 3, 30, 2 and 1; Para. [0024], Lines 1-4, the transmitting circuit, when switch 3 is selecting the transmitting mode.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kasar is silent as to whether or not the antenna incorporates multiple connection/ feeding points, Kasar would inherently incorporate some type of conventional antenna impedance adjustment capability commonly understood in the art.  The antenna impedance adjusting circuitry taught by Seppa, for selecting multiple feeding points of the single antenna for various mode of operation of Kasar, teaches one of the many conventional antenna impedance adjusting circuits utilized in the art for charging/discharging a battery of an electronic device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Seppa, to control the antenna impedance within the power receiving/transmitting system of Kasar. 
Regarding Claim 11, The combined teaching of references Kasar and Seppa discloses the claimed invention as stated above in claim 1.  Furthermore, Seppa teaches the first circuit and the second circuit is configured to change internal impedance depending on the power mode state (Seppa, Para. [0006], Lines 1-10). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kasar is silent as to whether or not the antenna incorporates multiple connection/ feeding points, Kasar would inherently incorporate some type of conventional antenna impedance adjustment capability commonly understood in the art.  The antenna impedance adjusting circuitry taught by Seppa, for selecting multiple feeding points of the single antenna for various mode of operation of Kasar, teaches one of the many conventional antenna impedance adjusting circuits utilized in the art for charging/discharging a battery of an electronic device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Seppa, to control the antenna impedance within the power receiving/transmitting system of Kasar.
Regarding Claim 17, Kasar teaches a wireless power transmission and reception control method (Kasar, Abstract) of an electronic device (Kasar, Figs. 1-2, Element 100; Para. [0063], Lines 1-2) comprising a coil (Kasar, Figs. 1-2, Element 112; Para. [0063], Lines 1-3, “inductive coil”) for receiving or transmitting power (Kasar, Para. [0066], Lines 1-15. The controller switches, or “adjusts the operational mode between a power receiving mode or a power transmitting mode” using one, the same, coil.), but does not teach the method of recognizing a power mode state to establish different connection/feeding points on the coil/antenna.
Seppa, however, teaches the method (Seppa, Para. [0002], Lines 1-2) comprising recognizing a power mode state of the electronic device (Seppa, Fig. 1, Element 4; Para. [0023], Lines 1-5. Seppa is not descriptive of the circuitry to control switch 4, but it is understood switch 4 is controlled, by some type of circuitry, to make the connection to different feed points of the single antenna.), the power mode state comprises a reception mode (Seppa, Fig. 1, Elements 3, 31, 10, 11 and 12; Para. [0023], Lines 10-20) and a transmission mode (Seppa, Fig. 1, Elements 3, 30, 2 and 1; Para. [0024], Lines 1-4, the transmitting circuit, when switch 3 is selecting the transmitting mode.), establishing a first electrical connection between a first circuit for receiving wireless power from an external electronic device (Seppa, Fig. 1, Elements 3, 31, 10, 11 and 12; Para. [0023], Lines 10-20, “reception”, when switch 3 is selecting the receiving mode) and a first feeding point of the coil when the power mode state is in the reception mode (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 6; Para. [0018], Lines 1-5, “lower antenna impedance”), and establishing a second electrical connection between a second circuit for transmitting wireless power to an external electronic device (Seppa, Fig. 1, Elements 3, 30, 2 and 1; Para. [0024], Lines 1-4, the transmitting circuit, when switch 3 is selecting the transmitting mode.) and a second feeding point of the coil when the power mode state is in the transmission mode (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 8; Para. [0018], Lines 5-6, “maximum transmitting power”) wherein the coil has a greater inductance when the first electrical connection is established in the reception mode (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 6; Para. [0018], Lines 1-5, “lower antenna impedance”, and Para. [0006], Lines 1-3. Where the connection point 6 provides for a greater inductance of the coil to be connected to the receiving circuit, i.e. “reception mode”, due to the longer length of the coil.) than when the second electrical connection is established in the transmission mode (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 8; Para. [0018], Lines 5-6, “maximum transmitting power”, and Para. [0006], Lines 1-3. Where the connection point 8 provides for a lower inductance of turns of the coil to be connected to the transmitting circuit, i.e. “transmission mode”, due to the shorter length of the coil.).
It would have been obvious to a person having ordinary skill in the art to understand that although Kasar is silent as to whether or not the antenna incorporates multiple connection/ feeding points, Kasar would inherently incorporate some type of conventional antenna impedance adjustment capability commonly understood in the art.  The antenna impedance adjusting circuitry taught by Seppa, for selecting multiple feeding points of the single antenna for various mode of operation of Kasar, teaches one of the many conventional antenna impedance adjusting circuits utilized in the art for charging/discharging a battery of an electronic device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Seppa, to control the antenna impedance within the power receiving/transmitting system of Kasar. 
Regarding Claim 18, The combined teaching of references Kasar and Seppa discloses the claimed invention as stated above in claim 17.  Furthermore, Seppa teaches wherein a longer part of the coil is used when establishing the second electrical connection (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 6; Para. [0018], Lines 1-5, “lower antenna impedance”. Where the connection point 6 provides for a longer part of the coil to be connected to the receiving circuit.) than when establishing the first electrical connection (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 8; Para. [0018], Lines 5-6, “maximum transmitting power”. Where the connection point 8 provides for a shorter part of the coil to be connected to the transmitting circuit.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kasar is silent as to whether or not the antenna incorporates multiple connection/ feeding points, Kasar would inherently incorporate some type of conventional antenna impedance adjustment capability commonly understood in the art.  The antenna impedance adjusting circuitry taught by Seppa, for selecting multiple feeding points of the single antenna for various mode of operation of Kasar, teaches one of the many conventional antenna impedance adjusting circuits utilized in the art for charging/discharging a battery of an electronic device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Seppa, to control the antenna impedance within the power receiving/transmitting system of Kasar. 
Regarding Claim 20, The combined teaching of references Kasar and Seppa discloses the claimed invention as stated above in claim 17.  Furthermore, Seppa teaches wherein the recognizing of the power mode state of the electronic device comprises determining that the power mode state is in the reception mode when a current is applied to the coil (Seppa, Fig. 1, Elements 3, 31, 10, 11 and 12; Para. [0023], Lines 1-20, “reception”, when switch 3 is selecting the receiving mode), and determining that the power mode state is in the transmission mode when a power transmission request is received from an external electronic device (Seppa, Fig. 1, Elements 3, 30, 2 and 1; Para. [0024], Lines 1-4, the transmitting circuit, when switch 3 is selecting the transmitting mode.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kasar is silent as to whether or not the antenna incorporates multiple connection/ feeding points, Kasar would inherently incorporate some type of conventional antenna impedance adjustment capability commonly understood in the art.  The antenna impedance adjusting circuitry taught by Seppa, for selecting multiple feeding points of the single antenna for various mode of operation of Kasar, teaches one of the many conventional antenna impedance adjusting circuits utilized in the art for charging/discharging a battery of an electronic device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Seppa, to control the antenna impedance within the power receiving/transmitting system of Kasar.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kasar et al. U.S. PGPub 2016/0094076 A1 (hereinafter Kasar) in view of Seppa U.S. PGPub 2009/0289862 A1 (hereinafter Seppa) as applied to claim 1 above, and further in view of Luzinski et al. U.S. PGPub 2017/0040693 A1 (hereinafter Luzinski). 
Regarding Claim 6, The combined teaching of references Kasar and Seppa discloses the claimed invention as stated above in claim 1, but does not provide values of inductance.
Luzinski, however, teaches wherein the inductance of the coil has any value in the range of 7.0 to 11.0 µH when the first electrical connection is established and has any value in the range of 5.0 to 7.0 µH when the second electrical connection is established (Luzinski, Para. [0064], Lines 1-19).
Kasar as modified by Seppa discloses the claimed invention except for providing information regarding the inductance values of the coil’s multiple length configurations.  It would have been obvious to one having ordinary skill in the art to understand the inductance values would be proportional to the effective length of the coil, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kasar et al. U.S. PGPub 2016/0094076 A1 (hereinafter Kasar) in view of Wojcik et al. U.S. PGPub 2015/0194839 A1 (hereinafter Wojcik) and Seppa U.S. PGPub 2009/0289862 A1 (hereinafter Seppa).
Regarding Claim 12, Kasar teaches an electronic device (Kasar, Figs. 1-2, Element 100; Para. [0063], Lines 1-2) comprising a coil (Kasar, Figs. 1-2, Element 112; Para. [0063], Lines 1-3, “inductive coil”) disposed inside the electronic device (Kasar, Para. [0063], Lines 7-14) and comprising signal connection point (Kasar, Fig. 2, Illustrated in the drawing at the bottom of coil 112), a first circuit configured to wirelessly transmit power to an external electronic device through the coil, a second circuit configured to receive power from an external electronic device through the coil, a control circuit (Kasar, Fig. 2, Element 122; Para. [0066], Lines 1-15, “controller”. Kasar does not separate the controller into a first and second circuit, but as described and understood in the disclosure, the controller switches, or “adjusts the operational mode between a power receiving mode or a power transmitting mode” using one, the same, coil.), but does not explicitly teach the controller/control circuit has a memory.
Wojcik, however, teaches a memory electrically connected to the control circuit (Wojcik, Fig. 1, Element 170, “Control Circuitry”; Para. [0034], Lines 1-11), wherein the memory comprises instructions that, when executed (Wojcik, Para. [0071], Lines 1-9), allow the control circuit to recognize a power mode state of the electronic device (Wojcik, Para. [0030], Lines 1-16), but does not teach different connection/feeding points on the coil/antenna based on whether the system is in the power receiving mode or a power transmitting mode.
Kasar discloses the claimed invention except for discussing the commonly understood parts/functions of a control circuit.  It would have been obvious to one having ordinary skill in the art to understand/expect the controller to have memory and computer instructions such as those taught by Wojcik, to execute within the controller/processor since it was known in the art that control circuits are comprised of processors, microprocessors, computers, etc. which would normally comprise some type of memory, either random access or read only, and which utilizes the computer program/ instructions to perform the desired/designed functions of the control circuit.
Seppa, however, teaches comprising a first signal connection point (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 8; Para. [0018], Lines 5-6) and a second signal connection point (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 6; Para. [0018], Lines 1-5), a first circuit and a first feeding point of the coil configured to wirelessly transmit power to an external electronic device through the coil (Seppa, Fig. 1, Elements 3, 30, 2 and 1; Para. [0024], Lines 1-4, the transmitting circuit, when switch 3 is selecting the transmitting mode.) and connectable with the first signal connection point (Seppa, Fig. 1, Feeding point 8), a second circuit configured to receive power from an external electronic device through the coil (Seppa, Fig. 1, Elements 3, 31, 10, 11 and 12; Para. [0023], Lines 10-20, “reception”, when switch 3 is selecting the receiving mode) and connectable with the second signal connection point (Seppa, Fig. 1, Feeding point 6).
Seppa also teaches the power mode state comprising a reception mode (Seppa, Fig. 1, Elements 3, 31, 10, 11 and 12; Para. [0023], Lines 10-20) and a transmission mode (Seppa, Fig. 1, Elements 3, 30, 2 and 1; Para. [0024], Lines 1-4, the transmitting circuit, when switch 3 is selecting the transmitting mode.) and control the first signal connection point (Seppa, Fig. 1, When switch 4 connects to antenna connection/feeding point 6; Para. [0018], Lines 1-5, “lower antenna impedance”, and when switch 4 connects to antenna connection/feeding point 8; Para. [0018], Lines 5-6, “maximum transmitting power”)) of the coil to connect with the first circuit in the transmission mode and the second signal connection point of the coil to connect with the second circuit in the reception mode, and wherein the coil has a greater inductance when the coil is connected with the second circuit in the reception mode than when the coil is connected with the first circuit in the transmission mode (Seppa, Para. [0018], Lines 1-9, and Fig. 1, Elements 3, 31, 10, 11 and 12; Para. [0023], Lines 10-20, the reception mode, and Fig. 1, Elements 3, 30, 2 and 1; Para. [0024], Lines 1-4, the transmitting mode, i.e. “transmission mode”, depending on the position of switch 3.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kasar is silent as to whether or not the antenna incorporates multiple connection/ feeding points, Kasar would inherently incorporate some type of conventional antenna impedance adjustment capability commonly understood in the art.  The antenna impedance adjusting circuitry taught by Seppa, for selecting multiple feeding points of the single antenna for various mode of operation of Kasar, teaches one of the many conventional antenna impedance adjusting circuits utilized in the art for charging/discharging a battery of an electronic device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Seppa, to control the antenna impedance within the power receiving/transmitting system of Kasar.
Regarding Claim 13, The combined teaching of references Kasar, Wojcik and Seppa discloses the claimed invention as stated above in claim 12.  Furthermore, Seppa teaches wherein the coil comprises a switch (Seppa, Fig. 1, Element 4) for connecting any one of the first signal connection point (Seppa, Fig. 1, Feeding point 8) and the second signal connection point (Seppa, Fig. 1, Element 4 and Feeding point 6; Para. [0023], Lines 1-5. Seppa is not descriptive of the circuitry to control switch 4, but it is understood switch 4 is controlled, by some type of circuitry, to make the connection to different feed points of the single antenna.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kasar is silent as to whether or not the antenna incorporates multiple connection/ feeding points, Kasar would inherently incorporate some type of conventional antenna impedance adjustment capability commonly understood in the art.  The antenna impedance adjusting circuitry taught by Seppa, for selecting multiple feeding points of the single antenna for various mode of operation of Kasar, teaches one of the many conventional antenna impedance adjusting circuits utilized in the art for charging/discharging a battery of an electronic device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Seppa, to control the antenna impedance within the power receiving/transmitting system of Kasar. 
Regarding Claim 15, The combined teaching of references Kasar, Wojcik and Seppa discloses the claimed invention as stated above in claim 12.  Furthermore, Seppa teaches wherein the control circuit controls a switch such that a longer part of the coil is used when the power mode state is in the reception mode (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 6; Para. [0018], Lines 1-5, “lower antenna impedance”. Where the connection point 6 provides for a longer part of the coil to be connected to the receiving circuit.) than when the power mode state is in the transmission mode (Seppa, Fig. 1, When switch 4 connects to antenna feeding point 8; Para. [0018], Lines 5-6, “maximum transmitting power”. Where the connection point 8 provides for a shorter part of the coil to be connected to the transmitting circuit.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kasar is silent as to whether or not the antenna incorporates multiple connection/ feeding points, Kasar would inherently incorporate some type of conventional antenna impedance adjustment capability commonly understood in the art.  The antenna impedance adjusting circuitry taught by Seppa, for selecting multiple feeding points of the single antenna for various mode of operation of Kasar, teaches one of the many conventional antenna impedance adjusting circuits utilized in the art for charging/discharging a battery of an electronic device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Seppa, to control the antenna impedance within the power receiving/transmitting system of Kasar. 
Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed February 16, 2021, have been fully considered but they are not persuasive.
Applicant’s Arguments
Applicants argue that the cited references, either separately or in combination, fail to disclose or render obvious the presently claimed combination of features recited in the independent claims.
Applicant agrees that Seppa features comprising two separate switches as stated by the Examiner. Despite that being the case, Applicant argues that the features of Kasar and Seppa fail to correspond to the features of Claim 1.
In Kasar, reception mode and transmission mode can be implemented through a single coil, and it is believed that the inductance of the coil is the same in the reception mode and the transmission mode (emphasis by Examiner). That is, Kasar does not distinguish between a first coil and a second coil used for reception mode and transmission mode. Kasar also does not disclose or suggest that the feed points of a coil can be different.
FIG. 1 and paragraph [0018] of Seppa disclose switching between an RF module and an antenna through two switches (3 and 4).  In FIG. 1, the switching between the reception/ transmission circuitries can be controlled through the first switch (3) and the switching between the feeding points of the antenna point can be controlled through the second switch (4).
In order for the feature of Seppa to match “establish a first electrical connection between the first circuit and a first feeding point of the coil when a power mode state of the electronic device is in a reception mode; or establish a second electrical connection between the second circuit and a second feeding point, different from the first feeding point, of the coil, when the power mode state of the electronic device is in a transmission mode,” it should hold in Seppa as well that the feeding point of the antenna to which switch 4 is connected differs according to transmission mode or reception mode. For instance, switch 4 can be connected to feeding point 6 in the transmission mode or to feeding point 8 in the reception mode.
However, Seppa does not disclose that switch 4 operates according to whether a mode is a transmission mode or a reception mode. Only switch 3 can perform switching between a reception component and a transmission component.
That is, it is not reasonable to assert that that the feeding point of the antenna in Seppa can be adjusted in the case of receiving or transmitting an electromagnetic wave. Also, in Seppa, the selection of a feeding point through the controlling of the second switch (4) serves to adjust antenna impedance in order to operate the antenna in lower power or higher power. This cannot be said to be related to reception/transmission mode.
Examiner’s Response
As emphasized by the Examiner in Applicant’s arguments above, Applicant is stating their opinion (it is believed that the inductance of the coil is the same in the reception mode and the transmission mode) that the inductance could be the same because Kasar is not explicit in stating the inductance is different in the two modes.  However, it is the Examiner’s opinion that the inductance is different in the two modes and basis this opinion on the description provided in paragraph [0066] of Kasar.  Although Kasar does not go into detail of “how” the controller “adjusts” the operational mode between a power receiving mode or a power transmitting mode, it does state the inductive coil is “adjusted” to be configured in a power receiving mode or a power transmitting mode.  It is the Examiner’s opinion this could very likely be accomplished by selecting different feed points of the antenna as explicitly described in Seppa (published 2009) since this technology was well known in the art at the time of the invention of Kasar (filed 2015).  So, even though Kasar does not explicitly disclose the coil feed points being different, it is certainly within the understanding of a person of ordinary skill in the art. 
In regard to the fact that Seppa performs the switching using two switches, it is the Examiner’s opinion the two switches are controlled together, as stated in paragraph [0020] “the control of switches 3 and 4 takes place electrically” and due to the disclosure as a whole describing switches 3 and 4 almost always together to imply they switch together always.  The difference in Seppa from the claimed invention is that Seppa offers more connection points to the antenna so although switches 3 and 4 are switched together between either a receive or transmit mode, the antenna/coil connection is chosen based on the power level, i.e. not independently operated as implied by the Applicant’s arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERRY D ROBBINS/            Examiner, Art Unit 2859